Exhibit 10.4

 

PRIVILEGED AND CONFIDENTIAL

 

October 31, 2019

 

FuelCell Energy, Inc.

3 Great Pasture Road
Danbury, CT 06810
Attention: Jason Few
Email:jfew@fce.com

 

Loan Discount Letter

 

Ladies and Gentlemen:

 

This letter (this “Loan Discount Letter”) sets forth the loan discount amount
accepted  by FuelCell Energy, Inc., a Delaware corporation (the “Borrower” or
“you”), in connection with the Credit Agreement dated as of the date hereof (as
amended, modified or supplemented from time to time, the “Credit Agreement”) by
and among the Borrower, the Subsidiaries of the Borrower from time to time
parties thereto as Guarantors, the Lenders party thereto from time to time, and
Orion Energy Partners Investment Agent, LLC, as administrative agent and
collateral agent (and in such capacities as both the administrative agent and
the collateral agent, the “Agent”). Capitalized terms used herein and not
defined shall have the meanings set forth in the Credit Agreement.

 

Loan Discount.

 

Each Lender shall fund its Commitments on each Funding Date in an amount equal
to the principal amount of the Loans to be funded by such Lender on such date
less 2.50% of the aggregate principal amount of the Loans funded by such Lender
on such date (the “Loan Discount”).

 

Such Loan Discount shall be in all respects fully earned on the Initial Funding
Date and non-refundable and non-creditable thereafter.

 

General Provisions.

 

The Loan Discount shall be in addition to the reimbursement of any other
expenses or amounts reimbursable or payable to any Lender, Agent or Person in
connection with the Credit Agreement.

 

Borrower acknowledges that this Loan Discount Letter is neither an express nor
an implied commitment by any Lender, Agent or Person to act in any capacity with
respect to the Credit Agreement or the Commitments thereunder or to purchase or
place any Loans in connection therewith. This Loan Discount Letter may not be
amended or any provision hereof waived or modified except by an instrument in
writing signed by the parties hereto. Except as specified in the Credit
Agreement, you agree that this Loan Discount Letter shall not constitute or give
rise to any obligation on the part of us or any of our Affiliates to provide or
arrange any financing.

 

 

 

 

 

--------------------------------------------------------------------------------

 

This Loan Discount Letter shall be construed in accordance with and governed by
the law of the State of New York.

 

The provisions of Sections 10.07 (Severability) and 10.09(b) – (g) (Governing
Law; Jurisdiction; Etc.) of the Credit Agreement shall apply, mutatis mutandis,
to this Loan Discount Letter. This Loan Discount Letter may be executed in any
number of counterparts, each of which when executed will be an original, and all
of which, when taken together, will constitute one agreement. Delivery of an
executed counterpart of a signature page of this Loan Discount Letter by
facsimile or other electronic transmission will be effective as delivery of a
manually executed counterpart hereof.

 

In addition, please note that neither Lender nor Agent, nor any of their
respective Affiliates, provide accounting, tax or legal advice.

 

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us the enclosed copy of this Loan Discount Letter.

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Loan Discount Letter as
of the date first written above.

 

Very truly yours,

 

 

 

ORION ENERGY PARTNERS

INVESTMENT AGENT, LLC, as Agent

 

 

 

By:

 

/s/ Gerritt Nicholas

Name:

 

Gerritt Nicholas

Title:

 

Managing Partner

 

 

 

[FuelCell - Loan Discount Letter]

 

 

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED:

 

FUELCELL ENERGY, INC.

 

 

 

 

 

 

By:

 

/s/ Jason B. Few

Name:

 

Jason B. Few

Title:

 

President, Chief Executive Officer and

 

 

Chief Commercial Officer

 

 

[FuelCell - Loan Discount Letter]

 